DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed 7 May 2021 (hereafter the “5/7 Reply”) has been entered.  

Claims 1, 2, 4, 5, 8, 13, 15, 21-27, 30, 31, and 60-63 remain pending, with Claims 30 and 60 withdrawn from consideration as directed to a non-elected invention, while Claims 23 and 24 are withdrawn from consideration as directed to non-elected species.

Bona Fide Amendment
The 5/7 Reply includes Applicant’s response to the nonstatutory double patenting rejection of record as follows:
“Applicant respectively requests that this double patenting rejection be held in abeyance until determination of allowable subject matter.  At which time, Applicant may submit a terminal disclaimer in compliance with 37 CFR 1.321” (see pg 8, top, of the Reply).
not the filing of a terminal disclaimer, or the filing of a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, as the required response in accordance with MPEP 804 I.B.1.  
Applicant’s request is expressly contrary to MPEP 804 I.B.1. (see also MPEP 714.03 and 37 C.F.R. 1.135(c)).  See 37 CFR 1.111.  

Species Interpretation
The election of “PCS” as the enzyme is interpreted as encompassing the Propionyl-Coenzyme A Synthase (“PCS”) as described by Alber et al. (as previously cited:  “Propionyl-Coenzyme A Synthase from Chloroflexus aurantiacus, a Key Enzyme of the 3-Hydroxypropionate Cycle for Autotrophic CO2 Fixation” Journal of Biological Chemistry, Volume 277, Issue 14, 5 April 2002, Pages 12137-12143) which catalyzes three consecutive reactions to convert 3-hydroxypropionate to 3-hydroxypropionyl-CoA, 3-hydroxypropionyl-CoA to acylyl-CoA, and acrylate to propionyl-CoA (see pg 12138, Figure 1).  They further teach that in the absence of NADPH, acrylyl-CoA was formed (see pg 12140, left col., second full ¶ and Fig. 4).  
It is further noted that acylyl-CoA is not the same molecular entity as acrylate.  However, a review of Examples I through IV of the instant specification (see pgs 25-37) shows no reaction to convert acrylyl-CoA to acrylate (such as with acrylate CoA-transferase and acetate) while AcuR was nonetheless used as the biosensor molecule based on its binding to acrylate.  
Therefore, the election of AcuR as the biosensor molecule is interpreted as meaning that AcuR is able to bind the acrylyl portion of acrylyl-CoA.  

Claim Objections - Withdrawn
In light of amendments to Claims 1 and 62, the previous objections thereto because of informalities have been withdrawn.

Claim Interpretation
The broadest reasonable interpretation of Claims 1-2, 4-5, 13, 15, 21-22, and 25-27 is that they encompass “cell-free” embodiments of the claimed methods and embodiments of the methods occurring, in part, in one or more cells.  This is consistent with the plain meaning of the claims, which do not recite “cell-free” as present in Claims 8 and 31.  Moreover, and to the extent that the instant specification presents “a cell-free biosensor-based method” (see e.g. pg 4, lines 1-2, of the “Summary” section), it is improper to import claim limitations from the specification.  

Claims 1 and 31 each recite “wherein the sensor biomolecule when expressed [ ] induces the expression of the reporter in a manner dependent on the concentration of the produced metabolite” (emphasis added; see lines 9-11 of Claim 1 and lines 10-12 of Claim 31), and the underlined portion has been accorded the broadest reasonable interpretation of including embodiments wherein a ‘zero’ concentration does not induce, and a ‘non-zero’ 
Moreover, the above quoted phrase in Claim 31 is interpreted as an intended use limitation because Claim 31 is directed to a product (see below).

Amended Claim 31 is directed to a “cell-free bio-sensing system comprising” nucleotide sequences and a precursor molecule as recited in lines 4-9 of the claim.  Therefore it is interpreted as directed to a product that is a collection of those elements.  

Claim Rejections - 35 USC § 112 - Withdrawn
In light of amendments to the claims, the previous rejection of Claims 4, 21, 31 and 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8, 13, 15, 21-22, 25-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0133307 A1 as previously cited) in view of Fischer et al. (US 2015/0037853 A1 as previously cited), Alber et al. (as previously cited and referred to above in the Species Interpretation section), and Sullivan et al. (as previously cited:  “Unusual Regulation of a Leaderless Operon Involved in the Catabolism of Dimethylsulfoniopropionate in Rhodobacter sphaeroides” PLoS ONE, January 2011, 6(1):e15972, 11 pages, doi:10.1371/journal.pone.0015972).   
This rejection has been previously presented.
As an initial matter, it is noted that both Zhang et al. and Fischer et al. are directed to the screening of nucleic acid variants as a common field of endeavor.  
Zhang et al. teach a method of selecting a candidate enzyme variant (“screening a plurality of different enzyme variants”; see ¶0006) from a library of enzyme variants (selection from a “complex biomolecule library”; see ¶¶0005 and 0102) for the production of a metabolite (enzymes favorable for conversion of a substrate to a product or metabolite; see ¶0086) comprising:  
providing a plurality of first nucleotide sequences each encoding a different enzyme variant of the library (plurality of sequences encoding selected enzyme variants; see ¶¶0015 and 0102), which corresponds to lines 3-4 of Claim 1 and lines 4-5 of Claim 31, where the sequences may be “single-stranded DNA or double-stranded DNA” (see ¶0067), which corresponds to Claim 4;
providing a precursor molecule (an enzyme variant’s substrate, i.e. precursor; see ¶0006) wherein the enzyme variant when expressed (expression of enzyme variants; see ¶0101) converts the precursor molecule to the metabolite (screening of a plurality of substrates for the conversion to products or metabolites by library members; see ¶0006), which corresponds to lines 5-6 of Claim 1 and lines 6-7 of Claim 31, as well as to Claim 2 (see also ¶0086);

providing a third nucleotide sequence encoding a reporter (reporter gene; see e.g. ¶0248), which corresponds to line 8 of Claim 1 and line 9 of Claim 31;
wherein the sensor biomolecule interacts with the metabolite and the reporter (sensors functioning to indicate a reaction has occurred, see e.g. ¶0234; and “use of biosensors specific for reaction product(s), including those [based on] affinity recognition coupled with expression and activity of a reporter gene”, see ¶0248), which corresponds to lines 9-11 of Claim 1 and lines 10-12 of Claim 31; and 
screening the enzyme variants by detecting the reporter to identify the candidate enzyme variant (determining the conversion of substrate to product by fluorescence; see e.g. ¶0248), which corresponds to lines 12-13 of Claim 1.  
Zhang et al. further teach use of an expression system to synthesize and/or express their variants (see e.g. ¶¶0195, 0243, as well as 0114).  
Regarding Claim 8, Zhang et al. further teach their polynucleotides for use “in in vitro transcription reactions to make products which are screened” (see e.g. ¶0243).  
Regarding Claim 13, Zhang et al. teach enzyme variant validation and sequencing (see e.g. ¶¶0119 and 0226-0242).
Regarding Claim 15, Zhang et al. teach high throughput screening of proteins “performed iteratively” (see ¶0002) and the evolution of wild-type ketone reductase to a variant (see ¶0137).  They further teach use of automated colony picking in the screening of 
Zhang et al. do not teach the enzyme variants being those of PCS (to further correspond to lines 3-4 of Claim 1 and lines 4-5 of Claim 31, and the elected species); and 
do not teach the precursor molecule as 3-hydroxypropionate (to further correspond to lines 5-6 of Claim 1 and lines 6-7 of Claim 31, and the elected species); and 
do not teach providing a second nucleotide sequence encoding a sensor biomolecule, where that nucleotide sequence encodes AcuR (to further correspond to line 7 of Claim 1 and line 8 of Claim 31, and the elected species) 
Fischer et al. teach interest in, and pathways for the production of acrylate as a product from (see e.g. Figure 11, right side; and ¶¶0094 and 0293) and the role of “PCS, propionyl-CoA synthase” in converting 3-hydroxypropionate (as a reactant or precursor) to propionyl-CoA in the presence of NADPH (see e.g. ¶¶0024 and Alber et al. as described above in the Claim Interpretation section).  It is noted that without NADPH, acrylyl-CoA (or acryloyl-CoA, as a product) is formed by PCS as taught by Alber et al.  These teachings correspond to the elected species of PCS and 3-hydroxypropionate as presented in Claims 21, 22, and 25-27.
Fischer et al. further teach the intentional production of acrylate (see e.g. Example 13 and ¶0313) as well as the use of variants of PCS (see e.g. pg 22, right col., middle, regarding PCS and their SEQ ID NOs:30 and 31; pg 42, Table 4; and ¶0173).  
And with regard to Claim 5, Fischer et al. teach use of a plasmid for expression of PCS (see e.g. ¶0041 and Fig. 23).  
Sullivan et al. teach gene expression regulation by the product of the acuR gene, “a transcriptional regulator in the TetR family [that] represses the operon in the absence of acrylate, but this is relieved by the presence of the co-inducer” (see e.g. abstract).  As explained in the above section regarding Species Interpretation, AcuR is interpreted as binding and functional with acrylyl-CoA as well as acrylate. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the in vitro enzyme variant screening method of Zhang et al. to screen PCS variants for the conversion of 3-hydroxypropionate to acrylate, in view of Fischer et al., with the absence of NADPH as taught by Alber et al., and with use of the AcuR transcriptional regulator as a sensor for acrylate, as taught by Sullivan et al., to induce a reporter of Zhang et al., with the reasonable expectation of successfully expanding the method to screen for variants of PCS that produce acrylate without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results.  

Claims 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Fischer et al., Alber et al., and Sullivan et al. as applied to Claims 1, 2, 4-5, 8, 13, 15, 21-22, 25-27, and 31 above, and further in view of Minshull et al. (US 2002/0127623 A1 as previously cited).
This rejection has been previously presented.
As an initial matter, it is noted that both Zhang et al. and Minshull et al. are directed to the screening of nucleic acid variants as a common field of endeavor.  
The teachings of Zhang et al., Fischer et al., Alber et al., and Sullivan et al. have been described above.  
They do not teach attachment of enzyme variants, or nucleic acids encoding them, to a solid support as presented in Claims 61-63.  
Similar to Zhang et al., Minshull et al. teach catalyst (enzyme) library screening (see e.g. ¶0043) which utilizes a sensor biomolecule (biosensors for use in screening libraries of biopolymers including enzymes; see e.g. ¶¶0002 and 0010), wherein the sensors are encoded by a nucleotide sequence (recombinant DNA shuffling platform used to generate multi-analyte biosensor library; see e.g. ¶¶0060, 0061, and 0063) and further wherein expressed sensor (see e.g. ¶0255) interaction with a metabolite (sensors/analyte interaction for metabolic profiling; see e.g. ¶¶0041 and 0043) induces the expression of the reporter (activation or induction of expression of reporter; see e.g. ¶¶0194 and 0345) in a manner dependent on the concentration of the produced metabolite (quantitative determination of sensor product; see e.g. ¶¶0090 and 0093).  They also teach embodiments with one or more rounds of selection (see ¶0262). 
Regarding Claim 61, Minshull et al. teach methods using arrayed libraries of biopolymers that are capable of binding the biological, chemical or biochemical stimuli (see e.g. ¶0009) including a physical array of a plurality of polypeptides that yield a common signal or read-out that is detectable (see e.g. ¶0015) that are immobilized on a support (see e.g. ¶0016).  They further teach that the biopolymers may be DNA variants (see e.g. ¶0017) as library members 
Regarding Claim 62, Minshull et al. teach their array as being DNA “on a filter, membrane or series of pins or beads” (see e.g. ¶0050) and that their solid substrate may be “silica, polymeric materials, membranes, beads, pins, glass, etc.” or “glass, polacryloylmorpholide, silica, controlled pore glass (CPG), polystyrene, polystyrene/latex, polyethylene, polyamide, carboxyl modified teflon, nylon and nitrocellulose and metals and alloys such as gold, platinum and palladium” or “biological, nonbiological, organic, inorganic, or a combination of any of these, existing as particles, strands, precipitates, gels, sheets, tubing, spheres, containers, capillaries, pads, slices, films, plates, slides, etc.” (see e.g. ¶0053).  
Regarding Claim 63, Minshull et al. teach their array as fixing library members by “any interaction that tends to immobilize components, including chemical linking, heat treatment, physical entrapment, encapsulating, or the like” (emphasis added; ibid).
Additionally, Minshull et al. teach that “NADPH is expensive/unstable and thus not ideal for many sensor applications” (see ¶0122), which corresponds to the omission of NADPH for the production of acrylate by PCS as explained above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the in vitro PCS enzyme variant screening method of Zhang et al., Fischer et 
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of a known technique (of Minshull et al.) to improve a similar method in the same way.  

Response to Applicant Arguments
Applicant arguments in the 5/7 Reply have been fully considered in totality with the evidence of record and are unpersuasive.  
Applicant first argues (on pgs 8-9 of the Reply) that 

    PNG
    media_image1.png
    150
    542
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    57
    539
    media_image2.png
    Greyscale

This is not persuasive because the teachings of Zhang et al. include both virtual, and physical, methods.  For example, they state “Certain aspects of the present disclosure relate to Some embodiments of the present disclosure provide methods for virtually screening enzymes” (emphasis added; see ¶0005) while “Some embodiments of the disclosure provide methods for screening a plurality of different enzyme variants for activity with a substrate. In some embodiments, the method is implemented using a computer system” (emphasis added; see ¶0006), which indicates that their teachings include both virtual and physical methods.  Moreover, Zhang taught that even if virtual methods were used, “[t]he produced enzymes can be assayed for activities of interest, which can be used to validate the results of the virtual screening process” ([0197]).
This is further evidenced by their statement that “combinations and orders of in silico and physical techniques are suitable for various applications. Indeed, it is not intended that the present invention be limited to any specific combination and/or order of methods” (see ¶0191).  Zhang et al. further teach the use of physical methods in generating a protein variant library (see ¶¶0199-0209); in sequencing protein variants (¶¶0210-0242) and in assaying protein variants (see ¶¶0243-0258).  Therefore, and contrary to Applicant’s assertion, the teachings of Zhang et al. are not limited to “virtual screening instead of actual screening of proteins and enzymes.”
Applicant next argues that the “virtual screening method as taught by Zhang is further distinguishable from the presently claimed method” (see pgs 9-10 of the Reply), which is not persuasive because the rejection is based upon the physical methods disclosed by Zhang et al. 
Applicant further argues that because “[n]o actual screening is taught by Zhang[,] there is no motivation for one skilled in the art to combine Zhang with Fischer, Alber and Sullivan with 
As for Applicant’s assertion that “Zhang also appears to teach away from the actual screening”, this is similarly not persuasive because Zhang et al. teach physical screening of protein variants.  Moreover, the teaching of both virtual and physical methods by Zhang et al. does not constitute a teaching away from physical methods.  
Applicant next argues, on page 11 of the Reply, that 

    PNG
    media_image3.png
    365
    542
    media_image3.png
    Greyscale

This is unpersuasive because it depends on “the principle of operation of virtually screening an enzyme variant as intended in Zhang” as the art that would be rendered 
Last, and regarding the rejection of Claims 61-63, Applicant refers back to the arguments already addressed above.  And so they are unpersuasive for the same reasons.   

Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This provisional rejection has been previously presented.
Claims 1, 2, 4, 5, 21 and 22 (where Claims 1, 2, 4, 5, and 21 present broader genera) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (as filed 2/26/2021) of copending Application No. 15/566,040 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant Claims and the copending claims are inconsequential as shown in the following table, which shows the similarities and 
Row
Claim 22
Comparison 

Copending claim 1
1
The method of Claim 1 
(A method of selecting a candidate enzyme variant from a library of enzyme variants for the production of a metabolite, said method comprising

Patentably indistinct because “a library of enzyme variants” in instant Claim 22 anticipates “a subset of microbes” in copending claim 1 as further explained below. 
 
A method of selecting a subset of microbes for the production of a metabolite comprising~

2
providing a plurality of first nucleotide sequences each encoding a different enzyme variant of the library,

providing a precursor molecule wherein the enzyme variant when expressed converts the
precursor molecule to the metabolite,

Patentably indistinct because the “population of microbes” in copending claim 1 may comprise “the library” of Claim 22.  

Also, “nucleic acid sequences [ ] encoding [ ] enzyme variant[s that convert] the precursor molecule to the metabolite” in instant Claim 22 corresponds to (in row 4 below) “exogenous DNA encoding genes to produce a metabolite binding partner of the sensor, and wherein the microbes produce the metabolite binding partner” in copending claim 1, where “metabolite” and “metabolite binding partner” are the same.  

Moreover, “exogenous DNA encoding for a reporter” in copending 

population of microbes,

wherein the population of microbes has been genetically modified to include exogenous DNA encoding for a reporter, the reporter being a fluorescent protein,
3
providing a second nucleotide sequence encoding a sensor biomolecule,



wherein the sensor biomolecule is a transcription factor, riboswitch, two-component signaling protein, a nuclear hormone receptor, a G-protein coupled receptor, a periplasmic binding protein, or an engineered protein switch

Patentably indistinct wording.

wherein the population of microbes has been genetically modified to include exogenous DNA encoding a sensor biomolecule, 

wherein the sensor biomolecule is a transcription factor, which when expressed regulates expression of the reporter by the microbes,

4
providing a third nucleotide sequence encoding a reporter, 


Patentably indistinct as explained in row 2 above.  

wherein the population of microbes has been genetically modified to include exogenous DNA encoding genes to produce a metabolite binding partner of the sensor,

wherein the microbes produce the metabolite binding partner

5
wherein the sensor biomolecule when expressed interacts with the metabolite and induces the expression of the reporter in a manner dependent on the concentration of the produced metabolite, and




And the additional wherein clause in copending claim 1 (on the right) does not alter the anticipation of instant Claim 22 as explained below. 


sensor to induce expression of the reporter in a manner dependent on the concentration of the produced metabolite, 

wherein an increase or decrease in fluorescence is observed in real time, and the increase or decrease of fluorescence is proportional to the amount of metabolite produced by the cell,
and


screening the enzyme variants by detecting the reporter to identify the candidate enzyme variant.

Patentably indistinct wording.  
screening the population of microbes by detecting the reporter to identify a subset of microbes.



As shown by the above table, instant Claim 22 anticipates copending claim 1 and so the claims are not patentably distinct over each other.  And more specifically with respect to the additional wherein clause in copending claim 1 (see row 5 above), it presents additional claim elements that do not alter the anticipation of instant Claim 22 because of the use of “comprising” as the transition phrase in Claim 1.  
Further to the above, instant dependent Claim 21 (see lines 1-2) encompasses AcuR (a transcription factor) as the sensor biomolecule and acrylate as the “metabolite binding partner” which also anticipate copending claim 1 of the reference application.  
In light of the foregoing, Claims 1, 2, 4, 5, 22 and 21 are unpatentable over copending claim 1 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







kl


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635